                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

                                            :
MICHAEL OSEI
                                            :

     v.                                     :    Civil Action No. DKC 15-2502

                                            :
UNIVERSITY OF MARYLAND
UNIVERSITY COLLEGE, et al.               :

                               MEMORANDUM OPINION

     The United States Court of Appeals for the Fourth Circuit

dismissed       Plaintiff’s           interlocutory            appeal,      conveying

jurisdiction    back     to    this    court      regarding      whether    Plaintiff

Michael Osei should be granted leave to amend his complaint.1

The court now rules on the briefs with no hearing being deemed

necessary.      Local     Rule    105.6.          For   the     following    reasons,

Plaintiff’s    motion     for    extension         of   time    to   file    proposed

amended   complaint      and    stay   of       proceedings     pending     notice   of

interlocutory appeal, motion for leave to exceed page length

limitations in reply brief, and motion to strike defendants’

responses      for     waiver     of        arguments      and/or        motion      for

reconsideration will be denied as moot, but he will be provided

an extension of time to supply the court with a proposed amended

complaint.

     1 The Fourth Circuit granted Plaintiff’s motion voluntarily
to dismiss his interlocutory appeal pursuant to Federal Rule of
Appellate Procedure 42(b) on August 31, 2018. (ECF No. 82).
I.    Background2

      The United States Court of Appeals for the Fourth Circuit

remanded this case on February 6, 2018 for the court to consider

whether Plaintiff Michael Osei should be granted leave to amend

his complaint.      (ECF No. 50).       The court convened a conference

call with the parties on March 14, 2018 and entered a briefing

schedule.     (ECF No. 56).        Plaintiff was instructed that he must

file a supplement to his motion for leave to amend the complaint

by March 23, 2018 or, alternatively, notify the court of his

decision not to supplement by the same date.                 (Id.).    Plaintiff

filed a supplement to his motion for leave to amend on March 26,

2018, requesting an additional sixty days to retain an attorney

who   could   assist    him   in    preparing    and    filing   the    proposed

amended complaint.       (ECF No. 61).           Because Plaintiff did not

file a proposed amended complaint, the court was unable to grant

Plaintiff’s motion.      However, in a May 8, 2018 Order, the court

provided    Plaintiff    “thirty     days   to   file    a   proposed   amended


      2A complete recitation of the factual background can be
found in the court’s prior memoranduma granting the motion to
dismiss filed by Defendants University of Maryland University
College (“UMUC”), the Office of Financial Aid at UMUC (the
“Financial Aid Office”), Javier Miyares, Julie Lindenmeier,
Clairbourne   Patty,  Terrence  Cooper,   and  Lynette  O’Leary
(collectively, “Defendants”) and denying other motions filed by
Plaintiff. (ECF No. 37).

                                       2
complaint with the opportunity to request an extension of time

if Plaintiff provides the Court with specific information about

what efforts he has made to retain an attorney and what factual

allegations       he   wishes   to   add    with     regard       to   what   causes   of

action.”    (ECF No. 66, at 9).

     Plaintiff filed an interlocutory appeal (ECF No. 68) and a

motion     for    extension     of   time       to   file     a    proposed     amended

complaint and to stay proceedings in this court pending his

appeal on June 12, 2018.             (ECF No. 69).            His motion requests

additional time to file the motion for leave to amend and the

proposed amended complaint because he has not yet retained an

attorney.          Defendants    filed      a    response         in    opposition     to

Plaintiff’s motion for extension of time on June 28, 2018.                           (ECF

No. 74).         Plaintiff filed a reply (ECF No. 75), a motion for

leave to exceed page length limitations in reply brief (ECF No.

76), a supplement to his reply (ECF No. 77), and a supplement to

his motion for extension of time (ECF No. 78) on August 3, 2018.

Plaintiff filed a motion to strike defendants’ responses to his

motion for extension of time and for reconsideration on August

29, 2018.    (ECF No. 80).




                                           3
II.     Analysis

        As    previously           discussed       in   the     court’s          May    8,   2018

Memorandum Opinion, “Local Rule 103.6 of the District Court of

Maryland requires that a party requesting leave to amend provide

a copy of the proposed amendment to the court.”                                    Francis v.

Giacomelli, 588 F.3d 186, 197 (4th Cir. 2009).                             Local Rule 103.6

states: “Whenever a party files a motion requesting leave to

file an amended pleading, the original of the proposed amended

pleading      shall      accompany         the     motion.”          (D.Md.      2016).       “By

violating       this    Rule,       the    plaintiff[]        fail[s]       to    provide    the

district court with a means by which to determine whether the

amendment       would       cure    the    defects      in    the    initial       complaint.”

Francis, 588 F.3d at 197.                  Despite continued direction from the

court    to     do    so,    Plaintiff       has     not     filed    a    proposed      amended

complaint.

        After    Defendants          responded       (ECF     No.    74)    to     Plaintiff’s

motion for extension of time (ECF No. 69), Plaintiff replied

that    “[i]n        addition       to    what   Plaintiff’s         incoming          [a]ttorney

would plead, Plaintiff intends to bring another [d]efamation &

[f]alse [l]ight cause of action against defendants for falsely

accusing Plaintiff” (ECF No. 75, at 12).                        Plaintiff’s discussion

of proposed new allegations in his reply is not a substitute for


                                                 4
compliance with Local Rule 103.6.              See    Davidson v. Sarnova,

Inc., No. CV JKB-17-1067, 2017 WL 5564654, at *6 (D.Md. Nov. 20,

2017) (finding that Plaintiff must “file a proper motion to

amend her complaint that is accompanied by the original of the

proposed amended pleading” even though “Plaintiff included her

proposed new allegations in her current motion”).

     Plaintiff’s    June   12,   2018     motion   for   extension    of     time

requested an additional period of 60 days to finalize his legal

representation     and   prepare    his    proposed      amended    complaint.

However, over six months have passed since Plaintiff filed his

motion for extension of time wherein Plaintiff had a surplus of

time to locate and begin working with an attorney.                   Thus, the

additional 60 days requested in his motion for extension of time

is deemed moot.      Instead, out of continued caution and taking

into account the time consuming nature of Plaintiff’s recently

dismissed     interlocutory      appeal,    Plaintiff      is      granted    an

additional final period of 30 days to file a proposed amended

complaint.3




     3 “As a pro se litigant, Plaintiff’s pleadings are held to a
less stringent standard than formal pleadings drafted by
lawyers.”   Awah v. Bd. of Educ. of Baltimore Cty., No. CIV.A.
WMN-09-CV1044, 2010 WL 1929908, at *2 (D.Md. May 11, 2010) (but
also noting that the court “expect[ed] compliance with Local

                                     5
       “‘Where . . . the plaintiff fails to formally move to amend

and    fails      to    provide     the    district     court     with       any    proposed

amended      complaint      or    other        indication    of   the    amendments         he

wishes       to   make,     the     district        court      does     not    abuse       its

discretion’        in     declining       to    grant    a     motion    to    amend        the

complaint.”            Bock v. Florists’ Transworld Delivery Inc., No.

CIV. WDQ-12-3702, 2013 WL 5276551, at *7 (D.Md. Sept. 16, 2013)

(quoting Estrella v. Wells Fargo Bank, N.A., 497 Fed. App’x 361,

362 (4th      Cir. 2012)).           As Plaintiff was already warned, the

resolution of this case will not be delayed indefinitely due to

Plaintiff’s            procedural     filibusters.                Pursuant          to     the

requirements of Local Rule 103.6, Plaintiff’s motion for leave

to amend will be denied if Plaintiff fails to file his amended

complaint within 30 days.

       For the foregoing reasons, the motion for extension of time

to    file    proposed      amended       complaint     and     stay    of    proceedings

pending notice of interlocutory appeal will be denied as moot.

Because Plaintiff’s secondary motions for leave to exceed page

length       limitations     in     reply       brief   (ECF    No.     76)    and       strike

defendants’ responses and/or for reconsideration (ECF No. 80)



Rule 103.6 going forward                  should    Plaintiff         seek    any    further
amendments to pleadings”).

                                                6
are based on Plaintiff’s original motion for leave to amend,

they are also denied as moot.   A separate order will follow.



                                          /s/
                                DEBORAH K. CHASANOW
                                United States District Judge




                                  7
